      Case 1:19-cv-06353-PAE-DCF Document 39 Filed 02/02/21 Page 1 of 2



                                MARIA-COSTANZA BARDUCCI
                                BARDUCCI LAW FIRM PLLC
                                 5 WEST 19TH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10011
                                    TELEPHONE: 212-433-2554
                                          February 1, 2021
VIA CM/ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York

       Re:     Alexander Gomez vs. Fiaschetteria West Ltd.
               Civil Action No.: 1:19-cv-06353-PAE-DCF
               Letter-Motion for Extension of Time to File Settlement Agreement in
               Compliance with the Court’s Order [DE#37]

Dear Judge Engelmayer,

       I represent Plaintiff in this matter.

        Plaintiff request that the Court retain jurisdiction for the purpose of enforcing the
settlement agreement. Consequently, Plaintiff revised the parties settlement agreement to comply
to the Court’s Order [DE#37] and removed all confidentiality provisions and forwarded the same
to the Defendant for execution.

        The deadline to file the settlement pursuant to DE#37 is today, however undersigned has
not yet received the executed settlement agreement back from the Defendants.

       Plaintiff requests an extension of two weeks to file the settlement agreement to be “so
ordered” in compliance with DE#37 so to allow the Counsel for Defendant to get the settlement
agreement executed by his client.

      This is the first request for an extension of time to file the settlement agreement pursuant
to DE#37.

       This extension will not affect any other deadlines in this action.

       Thank you for your consideration.

                                               Respectfully Submitted,

                                               BARDUCCI LAW FIRM, PLLC

                                               s/Maria Costanza Barducci
                                               Maria-Costanza Barducci, Esq.
cc: Via CM/ECF Only
Case 1:19-cv-06353-PAE-DCF Document 39 Filed 02/02/21 Page 2 of 2




                        (SBOUFE5IFQBSUJFTEFBEMJOFUPGJMFUIFJSBHSFFNFOU
                        JTIFSFCZFYUFOEFEUP'FCSVBSZ 

                        SO ORDERED.

                                           
                                     __________________________________
                                           PAUL A. ENGELMAYER
                                           United States District Judge
                        'FCSVBSZ 
